In an action to set aside certain conveyances of real property, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Molia, J.), entered June 14, 2001, which, after a nonjury trial, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
While an appellate court’s authority in reviewing a nonjury trial is as broad as that of a trial court, due deference is given to the court’s determinations (see, Matter of Ingargiola, 212 AD2d 789, 790; Barclays Bank of N.Y. v Heady Elec. Co., 212 AD2d 749, cert denied 519 US 1110; DiBruno v Abrams, 208 AD2d 672, 674). The decision of a trial court should not be disturbed on appeal unless its conclusions could not have been reached based upon any fair interpretation of the evidence (see, Matter of Ingargiola, supra; Barclays Bank of N.Y. v Heady Elec. Co., supra; Matter of Poggemeyer, 87 AD2d 822).
Contrary to the plaintiff’s contention, the Supreme Court properly determined that the decedent knowingly executed the subject deeds, such that the conveyance of the properties herein was not the product of fraud in the factum (see, e.g., First Natl. Bank of Odessa v Fazzari, 10 NY2d 394, 397; Chapman v Rose, 56 NY 137, 140).
The plaintiffs remaining contentions are without merit. S. Miller, J.P., Luciano, Schmidt and Crane, JJ., concur.